Citation Nr: 1000234	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The appellant served on active duty from March 1944 to May 
1946, including service in World War II.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the appellant's claim of 
entitlement to special monthly pension (SMP).  The appellant 
filed a notice of disagreement dated in March 2008, and the 
RO issued a statement of the case dated in September 2008.  
The appellant filed his substantive appeal the same month.  

In this regard, the Board notes that the Veteran's 
contentions center around special monthly pension based on 
housebound status, specifically as interpreted by the case of 
Hartness v. Nicholson, 20 Vet. App. 216 (2006).  Special 
monthly pension claims, however, may also be based on the 
need for regular aid and attendance.  While, the RO primarily 
adjudicated the portion of the claim based on housebound 
status, the Board also finds that the aid and attendance 
portion of the claim should be adjudicated as well.  In this 
regard, the Board notes that VA must give a sympathetic 
reading to the veteran's filings to determine all claims for 
recovery supported by a liberal construction of allegations.  
See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); 
Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also 
Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  In 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the veteran.  Id. at 
1271.  The Federal Circuit has also repeatedly endorsed 
liberal and broad constructions of veterans' claims. See, 
e.g., Gambill v. Shinseki, 576 F.3d 1307, 1316 (Fed.Cir.2009) 
("Like the regional office, the Board is required to 
construe all of the veteran's arguments in a liberal 
manner." (citations and internal quotation marks omitted)); 
see also, 38 C.F.R. § 20.202 (expressly requires the Board to 
construe an appellant's arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

That portion of the appellant's claim of entitlement to 
special monthly pension (SMP), based on the need for regular 
aid and attendance of another person, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The appellant was born in 1925.

2. The appellant had more than 90 days of active service 
during a period of war.

3. The appellant has a combined disability evaluation of 100 
percent for pension purposes.


CONCLUSION OF LAW

The criteria for a special monthly pension for housebound 
benefits have been met. 38 U.S.C.A. §§ 1502, 1513, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.351, 3.352 (2009); Hartness v. Nicholson, 20 
Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. C.F.R. § 
3.159(b)(1). This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

While the Board has considered the relevant legislation, 
because the action taken hereinbelow is favorable to the 
appellant with respect to the issue of entitlement to special 
monthly pension for housebound benefits, further discussion 
of VCAA is not required at this point.  

Criteria & Analysis

Under 38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 
1521(a) and (e), a special monthly pension may be paid to a 
Veteran who is 65 years of age or older, meets the service 
requirement of 38 U.S.C.A. § 1521 and possesses a minimum 
disability rating of 60 percent.  See Hartness v. Nicholson, 
20 Vet. App. 216 (2006).

Under 38 U.S.C.A. § 1521(j), a Veteran must have served in 
the active military, naval, or air service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and been discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or, (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war. 

In the present case, the appellant meets the service 
requirements of 38 U.S.C.A. § 1521(j).  Here, the Board notes 
that the appellant's service records indicate that he served 
on active duty from March 1944 to May 1946, including service 
in World War II.  38 C.F.R. § 3.2(d).

Having reached this determination, the Board must next 
consider whether the appellant meets the substantive criteria 
for special monthly pension, specifically 38 U.S.C.A. § 
1521(e).

Normally, this pension benefit is only applicable to Veterans 
rated as permanently and totally disabled who also have a 
disability ratable at 60 percent or higher or are considered 
to be permanently housebound.  However, in Hartness, the 
Court indicated that the intersection of 38 U.S.C.A. § 
1513(a) and 38 U.S.C.A. § 1521 result in a special monthly 
pension being applicable to a Veteran with the requisite 
service if, in addition to being at least 65 years old, he or 
she had at least a 60 percent rating, or, was considered 
permanently housebound as defined under 38 U.S.C.A. § 1502(c) 
without the showing of a permanent and total disability.

The evidence of record demonstrates that the appellant is 
over 65 years of age. The appellant's DD-214 indicates that 
the appellant was born on September [redacted], 1925. 

38 U.S.C.A. § 1513(a) prescribes that Veterans 65 years of 
age and older who meet the initial service requirements of 38 
U.S.C.A. § 1521(j) are entitled to pension at the rates 
prescribed by 38 U.S.C.A. § 1521 under the conditions (other 
than the permanent and total disability requirement) 
applicable to pension paid under that section.  Indeed, as 
clarified by the Court in Hartness v. Nicholson, 20 Vet. App. 
216 (2006), the application of section 1513(a) for a Veteran 
65 years of age and older, permits the exclusion of the 
permanent and total disability requirement in determining 
entitlement to pension.

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for a 
Veteran to obtain special monthly pension benefits.  Rather, 
it is only necessary that the record establish either that he 
has additional disability or disabilities independently 
ratable at 60 percent or more, or that, by reason of 
disability or disabilities, he is permanently housebound. 

In this case, the appellant has a combined disability rating 
of 100 percent for pension purposes.  Here, the Board notes 
that the May 2007 rating decision lists the following non-
service connected disabilities:  coronary artery disease, 
rated as 60 percent disabling; chronic lumbar 
strain/arthritis of the lumbar spine, rated as 40 percent 
disabling; arthritis of the right knee, rated as 30 percent 
disabling; rotator cuff syndrome, left shoulder, rated as 20 
percent disabling; varicose veins, right lower extremity, 
rated as 20 percent disabling; varicose veins, left lower 
extremity, rated as 20 percent disabling; arthritis of the 
left knee, rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; diabetes mellitus, rated as 10 
percent disabling; and anxiety, rated as 10 percent 
disabling.  The appellant's nonservice connected disabilities 
for pension purposes have been assigned a combined rating of 
100 percent.

Accordingly, under the interpretation provided by the Court, 
the appellant meets the requirements for special monthly 
pension at the housebound rate.  In view of this 
determination, the question concerning whether the appellant 
is housebound is in fact is a moot point and will not be 
addressed.


ORDER

Special monthly pension by reason of being housebound is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

Unfortunately, a remand is required with respect to that 
portion of the claim for special monthly pension based on the 
need for regular aid and attendance of another person.  

In this case, the Board observes that, following the RO's 
issuance of the September 2008 statement of the case, 
additional medical evidence pertinent to the appellant's 
claim was associated with the appellant's claims file.  This 
evidence was not accompanied by a waiver of RO consideration.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was provided with 
notice of the type of evidence necessary to establish his 
claim for special monthly pension by way of letters dated in 
March 2007 and March 2008, but was not provided notice with 
respect to a disability rating or effective date.  

Upon remand therefore, the appellant should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the appellant, among other things, that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is allowed, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send the appellant and 
his representative, if any, notice that 
contains an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should review the 
appellant's claim for special monthly 
pension based on the need for regular aid 
and attendance of another person.  If a 
determination remains adverse to the 
appellant, the appellant must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


